Case 15-22985-JKS    Doc 378        Filed 02/03/21 Entered 02/03/21 10:05:34    Desc Main
                                   Document      Page 1 of 2


                      UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF NEW JERSEY



    IN RE:                                  *

    AKESIS, LLC                             *   CASE NO. 15-22985/JKS

                    Debtor                  *   (CHAPTER 7)

                                            *

*****************************************************************************

                             TRUSTEE’S REPORT OF SALE


DATE OF SALE:       July 3, 2019

TYPE OF SALE:       Private Sale

PROPERTY SOLD: Remnant Assets

PURCHASERS:         Oak Point Partners, LLC

PRICE:              $5,000.00

TRUSTEE’S ESTIMATED COMMISSION: $1,250.00 and subject to Court approval.

TRUSTEE’S ATTORNEY’S ESTIMATED FEES: Unknown and subject to Court approval.

LIENS PAID FROM SALE: $0.00

ANTICIPATED NET TO ESTATE: $5,000.00

BANK WHERE NET TO ESTATE IS INVESTED: Mechanics Bank

AMOUNT DISBURSED TO DATE/RETAINED BY TRUSTEE: $0.00/$5,000.00


DATE: 2/3/2021                                   /s/Nancy Isaacson, Trustee_____________
                                                 NANCY ISAACSON, Chapter 7 Trustee
                                                 75 Livingston Avenue, Suite 301
                                                 Roseland, NJ 07068-3701
                                                 (973) 535-1600
Case 15-22985-JKS      Doc 378    Filed 02/03/21 Entered 02/03/21 10:05:34       Desc Main
                                 Document      Page 2 of 2


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of February, 2021, copies of the foregoing
Report of Sale were served as follows:

Via CM/ECF Service

Eric R. Perkins, Esquire
Becker LLC
354 Eisenhower Parkway
Livingston, NJ 07039

Office of the U.S. Trustee
One Newark Center
1085 Raymond Boulevard
Suite 2100
Newark, NJ 07102

                                                 /s/Nancy Isaacson, Trustee_____________
                                                 NANCY ISAACSON, Chapter 7 Trustee
